DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 12/21/2020. Currently, claims 1-20 are pending. Claims 1, 12, 13 and 17 have been amended. No claims have been newly added or cancelled. 

Response to Amendment
Applicant’s amendment to claim 12 is sufficient to overcome the objection to claim 12 as set forth in the previous action. 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-7, 9, 11, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0162865 (Crow et al. – hereinafter Crow), U.S. Patent Appl. Pub. No. 2017/0270466 (Kao et al. – hereinafter Kao).

Referring to claim 1, Crow discloses a computer-implemented method, comprising: 
determining, by a system operatively coupled to one or more processors, a time limit for unit replenishment at a unit dispensing device based on a unit depletion rate for the unit dispensing device, wherein the time limit indicates an amount of time remaining until the unit dispensing device is depleted of units; [See paragraphs 0027, 0028, 0075, 0084 – The time limit for replenishing a vending machine is based on consumption rate of the products therein.] 
generating, by the system, a route plan for the unit replenishment based on the unit depletion rate, the time limit, and respective unit depletion rates and respective time limits for other unit dispensing devices of a set of unit dispensing devices; and [See paragraphs 0028, 0031, 0036, 0037-0039, 0075, 0084] 

Crow does not explicitly disclose the limitation: generating, by the system, using a non-optimal traveling salesman problem with a greedy water-fall process, a route plan. 
Kao teaches a method with the limitation: generating, by the system, using a non-optimal traveling salesman problem with a greedy water-fall process, a route plan. [See paragraph 0062 – The salesman problem routing scheme is known in the art for generating routing plan within an inventory system.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Crow to have incorporated a vehicle route planning scheme as in Kao with the motivation of generating a routing plan for one or more service vehicles. [See Kao paragraph 0062; Crow paragraphs 0028, 0031, 0036, 0037-0039, 0075, 0084] 

Referring to claim 4, Crow discloses the computer-implemented method of claim 1, wherein the generating the route plan comprises: determining a route from a source of units to the unit dispensing device and the other unit dispensing devices in an order selected based on the time limit and the respective time limits. [See paragraphs 0028, 0031, 0036, 0037-0039, 0075, 0084 – The route identifies the various vending machines to be restocked in order of priority.] 

claim 5, Crow discloses the computer-implemented method of claim 1, wherein the generating the route plan comprises: determining a first route for a first unit replenishment vehicle and a second route for a second unit replenishment vehicle, wherein the first route and the second route originate at a source of the units and are determined based on the time limit and the respective time limits. [See paragraphs 0003, 0019 - The system involves a driver for each respective route.] 

Referring to claim 6, Crow discloses the computer-implemented method of claim 1, further comprising: 
monitoring, by the system, an actual unit depletion rate of the unit dispensing device; [See paragraphs 0028, 0030, 0037]
determining, by the system, an adjusted time limit for the unit replenishment based on a determination that the actual unit depletion rate is different than the unit depletion rate by a defined amount; and [See paragraphs 0039, 0037]
generating, by the system, an updated route plan for the unit replenishment based on the actual unit depletion rate and the adjusted time limit and based on the respective unit depletion rates and the respective time limits for the other unit dispensing devices of the set of unit dispensing devices. [See paragraphs 0028, 0031, 0036, 0037-0039, 0075, 0084 – The route is updated based on analysis of real-time data in addition to one or more triggers.] 

Referring to claim 7, Crow discloses the computer-implemented method of claim 1, further comprising: 
The first and second exhaustion times show a faster depletion rate compared to the first time.]
generating, by the system, an updated route plan for the unit replenishment based on the expedited unit depletion rate, the expedited time limit, and the respective unit depletion rates and the respective time limits for other dispensing devices of the set of unit dispensing devices. [See paragraphs 0084-0089 – The VM with the faster depletion rate is updated as priority.]

Referring to claim 9, Crow discloses the computer-implemented method of claim 1, wherein the generating the route plan comprises determining the time limit based on a determination of a second amount of time remaining before a quantity of units within the unit dispensing device reaches a defined unit level. [See paragraphs 0028, 0031, 0036, 0075, 0084, 0097] 

Referring to claim 11, Crow discloses the computer-implemented method of claim 1, wherein the generating the route plan comprises increasing a processing speed of the unit replenishment at the set of unit dispensing devices. [See paragraphs 0028, 0035, 0045, 0084 – The process facilitates quick and efficient inventory management of a plurality of vending machines.] 

Referring to claim 13, it recites analogous limitations as set forth in claim 1, and therefore is rejected based on similar rationale. 

Referring to claim 14, Crow discloses the system of claim 13, wherein the scheduling component schedules the unit replenishment before a second unit replenishment of a second unit dispensing device of the set of unit dispensing devices based on a determination that the unit depletion rate is shorter than a second unit depletion rate of the second unit dispensing device. [See paragraphs 0028, 0084, 0085]

Referring to claim 17, it recites analogous limitations as set forth in claim 1, and therefore is rejected based on similar rationale. 

Referring to claim 20, Crow discloses the computer program product of claim 17, wherein the unit depletion rate and the respective unit depletion rates are variable rates. [See paragraphs 0015, 0027, 0030, 0039] 

Claims 2, 3, 10, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Kao as applied to claims 1, 13 and 17 above, and further in view of U.S. Patent Appl. Pub. No. 2015/0178670 (Angus et al. – hereinafter Angus).

claim 2, the combination of Crow and Kao discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is a search for unit dispensing devices within an electronic mapping application installed on a computing device, and wherein the unit depletion rate is determined based on: identifying a location of the computing device within a defined area; and determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about an identity of an entity associated with the computing device. 
Angus teaches a method with the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is a search for unit dispensing devices within an electronic mapping application installed on a computing device, and wherein the unit depletion rate is determined based on: identifying a location of the computing device within a defined area; and determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about an identity of an entity associated with the computing device. [See paragraphs 0002-0005 – It is well known in the art that one or more types of activities impact the dispensing rate.] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Crow and Kao to have incorporated a unit forecasting feature as in 

Referring to claim 3, the combination of Crow and Kao discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is an event, and wherein the unit depletion rate is determined based on: identifying an occurrence of the event based on information received from one or more computing devices; and determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about respective identities of entities associated with the one or more computing devices, wherein the event is an unscheduled event. 
Angus teaches a method with the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is an event, and wherein the unit depletion rate is determined based on: identifying an occurrence of the event based on information received from one or more computing devices; and determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about respective identities of entities associated with the one or more computing devices, wherein the event is an unscheduled event. [See paragraphs 0002-0005 – It is well known in the art that one or more types of activities impact the dispensing rate.] 


Referring to claim 10, the combination of Crow and Kao discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the unit depletion rate is based on historical withdrawal data and projected withdrawal data, the computer-implemented method further comprising receiving, by the system, data indicative of respective patterns of unit withdraws from the unit dispensing device and associated with one or more entities, wherein the historical withdrawal data comprises data indicative of the respective patterns of unit withdraws. 
Angus teaches a method with the limitation: wherein the unit depletion rate is based on historical withdrawal data and projected withdrawal data, the computer-implemented method further comprising receiving, by the system, data indicative of respective patterns of unit withdraws from the unit dispensing device and associated with one or more entities, wherein the historical withdrawal data comprises data indicative of the respective patterns of unit withdraws. [See paragraphs 0002-0005, 0020, 0049 – It is well known in the art that one or more types of activities impact the dispensing rate.] 


Referring to claim 12, the combination of Crow and Kao discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is an event scheduled to occur at a venue within a defined distance of the unit dispensing device, and wherein the unit depletion rate is determined based on: determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about the event. 
Angus teaches a method with the limitation: wherein the unit depletion rate is based on projected withdrawal data that comprises data associated with a related activity that indicates an impact on the unit depletion rate, the related activity is an event scheduled to occur at a venue within a defined distance of the unit dispensing device, and wherein the unit depletion rate is determined based on: determining a quantity of units expected to be withdrawn from the unit dispensing device based on information known about the event. [See paragraphs 0002-0005 – It is well known in the art that one or more types of activities impact the dispensing rate.] 


Referring to claims 15 and 16, they recite similar limitations as set forth in claims 2 and 3, and therefore are rejected based on same rationale. 

Referring to claims 18 and 19, they recite similar limitations as set forth in claims 2 and 3, and therefore are rejected based on same rationale. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Kao as applied to claim 7 above, and further in view of U.S. Patent Appl. Pub. No. 2004/0220844 (Sanville et al. – hereinafter Sanville).

Referring to claim 8, the combination of Crow and Kao discloses the computer-implemented method of claim 7 above. The combination does not explicitly disclose the limitations: wherein the generating the updated route plan comprises dispatching a unit replenishment vehicle to the unit dispensing device, and wherein the unit replenishment vehicle is associated with a second defined area. 
 Sanville teaches a method with the limitations: wherein the generating the updated route plan comprises dispatching a unit replenishment vehicle to the unit 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Crow and Kao to have incorporated a route updating feature as in Angus with the motivation of updating truck routes to efficiently manage inventory replenishment operation. [See Sanville paragraph 0010] 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 4-7, 9, 11, 13, 14, 17 and 20 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Crow et al. (US Patent Publication No. 2016/0162865); claims 2, 3, 10, 12, 15, 16, 18 and 19 under 35 U.S.C. § 103 as allegedly being unpatentable over Crow et al. in view of Angus et al. (US Patent Publication No. 2015/0178670); and claim 8 under 35 U.S.C. § 103 as allegedly being unpatentable over Crow et al. in view of Sanville et al. (US Patent Publication No. 2004/0220844) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, Examiner notes that Applicant’s arguments are directed to newly added amendments, and have been addressed in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687